Citation Nr: 0217695	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-18 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
June 1970.

This appeal originates from a January 1998 rating decision 
that denied the veteran's claim for service connection for 
a cardiovascular disability.  The appellant was notified 
of this decision in January 1998.  He submitted a notice 
of disagreement with the decision in November 1998, and a 
statement of the case was issued in September 1999.  The 
appellant perfected his appeal to the Board of Veterans' 
Appeals (Board) in November 1999.

In July 2002, the appellant presented testimony before the 
undersigned Board member at a hearing at the RO in July 
2002, and before a hearing officer at the RO in December 
1999.  Transcripts of both hearings have been made a part 
of the record.


REMAND

In February 2000, the RO issued the appellant (and his 
representative) a supplemental statement of the case 
(SSOC) detailing the denial of his claim for service 
connection for a cardiovascular disability.  The basis of 
the denial as explained in the SSOC was a lack of medical 
evidence establishing a nexus between the veteran's acute 
pericarditis in service and his presently diagnosed 
coronary artery disease and mitral valve prolapse.

Subsequent to the RO's issuance of the SSOC in February 
2000, and before the RO's certification of the appeal to 
the Board in July 2002, the RO received additional 
evidence pertinent to the appeal.  This evidence consists 
of numerous statements and medical text excerpts from the 
appellant in support of his claim, as well as pertinent 
medical records.  Unfortunately, the RO failed to consider 
this evidence prior to certifying the appeal to the Board.  
Under the provisions of recently published regulations, 
the agency of original jurisdiction will furnish the 
appellant and his representative, if any, a SSOC in cases 
such as this.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 
2002) (codified at 38 C.F.R. §§ 19.9, 19.31).  

Furthermore, the Board notes that after certification of 
the appeal to the Board in July 2002, and within 90 days 
of such certification, the appellant submitted additional 
evidence to the Board in support of his appeal.  Although 
this evidence need not be initially reviewed by the RO 
(see 38 C.F.R. § 20.1304 (2002)), for the sake of 
efficiency, the RO should include this evidence in its 
review (with the exception of the transcript from the July 
2002 Travel Board hearing).  

Accordingly, further appellate consideration will be 
deferred and the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the 
appellant's claim for service 
connection in light of all pertinent 
evidence and legal authority, to 
specifically include all of the 
evidence added to the claims file since 
the February 2000 SSOC.  Any indicated 
notification and/or development action 
should be accomplished.  

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
SSOC and given the opportunity to 
respond thereto before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




